Citation Nr: 1141847	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  07-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent prior to April 16, 2007, and in excess of 20 percent thereafter, for retained metallic foreign body in soft tissue, posterior to medial metaphyseal region, left tibia, due to shell fragment wound (left leg shell fragment wound).   

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The appellant had active service from January 1956 to January 1958.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March and May 2006, the RO denied entitlement to an evaluation in excess of 10 percent for the Veteran's service-connected left leg shell fragment wound.  The Veteran submitted a statement dated in April 2007 that the Board construes as a notice of disagreement with the continuation of the 10 percent evaluation.  In May 2007, the RO increased the evaluation of the Veteran's left leg shell fragment wound to 20 percent disabling, effective April 16, 2007.  The RO issued a statement of the case dated in September 2007, and the Veteran filed a substantive appeal in October 2007.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's most recent VA examination for his service-connected left leg shell fragment wound is dated in May 2007.  Since that time, the Veteran, in his substantive appeal dated in October 2007, stated that he had continuous problems with pain from his left knee to his hip and the pain was severe.  He specifically stated that his condition had gotten worse and that every day his leg felt weak.  

Because the VA examination in connection with the Veteran's disability is over four years old, and because the Veteran indicated that his condition continued to worsen after the examination, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current levels of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

In this regard, the Board notes that the Veteran's disability has been rated pursuant to 38 C.F.R. Part 4, Diagnostic Code 5311.  The rating criterion specifically address range of motion and weakness, but do not cover scars or nerve damage.  It is possible for an appellant to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (where an appellant with a service-connected facial injury sought an increased rating, the appellant's disability was to be properly assigned compensable ratings under separate codes for disfigurement, tender and painful scars and muscle injury).  Upon remand, a discussion of the applicability of Esteban should be accomplished, e.g., whether the Veteran is separately entitled to ratings for nerve involvement or residual scar.

Prior to affording the Veteran an additional VA examination, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disability.  Here, the Board notes that the Veteran has been treated at the Miami VA Medical Center.  Records from this facility dated since April 2007 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the Board notes that, in an August 2007 statement, the Veteran requested that his representation by The American Legion be discontinued immediately.  Prior to this time, the Veteran had signed VA Form 21-22s, Appointment of Veteran's Service Organization as Claimant's Representative, dated in December 1989 and October 1998, appointing The American Legion as the Veteran's representative.  After the August 2007 statement, The American Legion continued to represent the Veteran, filing a Form 646 dated in October 2007 and a Written Brief Presentation dated in July 2011.  In addition, the RO continued to copy The American Legion on correspondence and indicated that the Veteran was represented by a Veteran's service organization in its VA Form 8 dated in December 2007.

As it is unclear whether the Veteran wishes continued representation by The American Legion, the RO should contact the Veteran with regard to his representation by The American Legion to clarify whether the Veteran still desires such representation. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request a response from the Veteran regarding whether he still desires representation by The American Legion.

2.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include treatment records from the Miami VA Medical Center dated since April 2007. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  The Veteran should be afforded a VA muscle examination of his left lower leg.  Information should be provided with respect to the orthopedic, muscular, dermatological, and neurological aspects of the Veteran's left lower leg injury.  The examiner should render diagnoses of all current symptoms and manifestations produced by the residuals of a wound of the left lower leg, and provide a complete rationale for all conclusions reached.  The examiner must specifically note that he or she has reviewed the entire claims folder.

a. Orthopedic Portion of the Examination.

(1) The Veteran's left lower leg (including the knee and ankle) should be examined for degrees of range of motion and any limitation of function of the parts affected by limitation of motion.

(2) The examiner should determine whether the left lower leg exhibits weakened movement, excess fatigability, or incoordination, and, if feasible, these determinations should be expressed in terms of the degree of additional range of motion lost or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.

(3) The examiner should also be asked to express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or on use.

(4) Comments should also be provided as to when each of the found disabilities that may be considered the residuals of the wound of the left lower leg manifested themselves to a compensable degree.  

b. Neurological Portion of the Examination.

(1) The examiner should describe any neurological deficits caused by the left lower leg injury.  This should include a detailed assessment of functioning of the left lower leg including the ankle and knee.  The doctor should comment on the extent of paralysis, if any, in the  lower extremity and whether such paralysis is a residual of the service-connected disability.

(2) The examiner should indicate which, if any, of the nerve groups itemized in the VA Schedule for Rating Disabilities are affected, if any, by the left leg disability. 38 C.F.R. Part 4.

(3) For each affected nerve or nerve group (if any), the examiner should indicate whether the paralysis is complete or incomplete; if the paralysis is incomplete, the examiner should describe, for each nerve or nerve group affected, the manifestations of the incomplete paralysis, noting such relevant factors as strength and incoordination.

(4) In responding to the foregoing inquiry, the examiner should specifically describe the related impairment of motor function, trophic changes, and sensory disturbance within the meaning of 38 C.F.R. § 4.120.

c. Dermatological Portion of the Examination. 

The report of the skin examination should identify, and contain findings concerning any scars.  Unretouched color photographs of the left lower leg should be accomplished and those photographs should be included in the claims folder for further review.  Additionally, the written findings should include information about the number and location of the scar or scars and whether the scar or scars:  (1) is/are tender and painful, if superficial; (2) is/are poorly nourished with repeated ulceration, if superficial; (3) the size of the scar and whether it is "deep" (that is, associated with underlying soft tissue damage); (4) is/are superficial and "unstable" (that is, there is frequent loss of covering of skin over the scar); (5) is/are superficial and painful on examination; and, (6) has/have produced limitation of function or other disabling effects, and if so, what limitation of function or disabling effects (e.g., limitation of motion, neurological impairment, or pain with use.)

A complete rationale for any opinion expressed should be included in the examination report.  The claims folder and this Remand must be made available to the examiner for review before the examination.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  Also, it is requested that the results of the examination be typed or otherwise recorded in a legible manner for review purposes.

4.  Readjudicate the appeal and determine whether separate ratings may be assigned for disability residuals in accordance with Esteban.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


